DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I (Claims 1-11) in the reply filed on April 21, 2022 is acknowledged.
Claim 12 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Applicant’s election without traverse of Species I (Claim 10) in the reply filed on April 21, 2022 is acknowledged.
Claim 11 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Claim Objections
Claim 1 is objected to because of the following informalities:  typographical error.  Claim 1 recites the limitation “through saturated core plug” in line 7.  Appropriate correction is required.
The Examiner suggests the following correction:
“through the saturated core plug”

Claim 1 is objected to because of the following informalities:  typographical error.  Claim 1 recites the limitation “positioning the imbibed core plug in core-flooding apparatus” in line 12.  Appropriate correction is required.
The Examiner suggest the following correction:
“positioning the imbibed core plug in a core-flooding apparatus”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the fracturing fluid" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
The Examiner suggest the following correction:
“pumping  a fracturing fluid through the saturated core plug”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (US 2019/0309216).
The Examiner notes that the applied reference (Jin et al. (US 2019/0309216)) has a common inventor and assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
Claim 1. Jin discloses A physical modeling method (Abstract) comprising: 
providing a reservoir core plug, the reservoir core plug having a wellbore interface end, an outlet interface end, and a cylindrical face (Figs. 2, 4; [0021]); 
saturating the reservoir core plug with hydrocarbon and brine to form a saturated core plug ([0022]); 
positioning the saturated core plug within a flooding apparatus (Fig. 2 (210)); 
pumping the fracturing fluid through saturated core plug to displace a portion of the hydrocarbon to form a displaced hydrocarbon plug ([0017]; [0021]; [0022]); 
positioning the displaced hydrocarbon plug in an imbibition cell (Figs. 1-2; [0021]; [0023]); 
conducting an imbibition test to form an imbibed core plug having brine and hydrocarbon ([0021]); 
positioning the imbibed core plug in core-flooding apparatus ([0021]; [0023]); and 
displacing a portion of the brine and hydrocarbon from the imbibed core plug ([0021]; [0023]; [0024]).  
Jin does not explicitly disclose pumping the fracturing fluid through saturated core plug to displace a portion of the hydrocarbon to form a displaced hydrocarbon plug.  Instead, Jin discloses a treatment fluid containing a surfactant is injected into a fracture network for oil recovery ([0006]; [0021]; [0025]), wherein the treatment fluid may include hydraulic fracturing treatments ([0017]); and submerging a saturated core sample under a volume of brine or brine-surfactant to displace oil from the core by the imbibing fluid ([0022]).  The Examiner finds the treatment fluid comprising surfactant to sufficiently read on the fracturing fluid of the claimed invention.
Claim 2. Jin renders obvious The physical modeling method of claim 1, wherein the reservoir core plug is saturated with the hydrocarbon and the brine through the wellbore interface end ([0021]; [0025]).  
Claim 3. Jin discloses The physical modeling method of claim 1 further comprising while pumping the fracturing fluid through saturated core plug: collecting displaced hydrocarbon; and recording the amount of displaced hydrocarbon ([0021] – [0025]).  
Claim 5. Jin discloses The physical modeling method of claim 1 further comprising calculating hydrocarbon recovery ([0025]).  
Claim 7. Jin renders obvious The physical modeling method of claim 1, wherein in the step of displacing a portion of the brine and hydrocarbon from the imbibed core plug, hydrocarbon is pumped from the outlet interface and both hydrocarbon and brine solution are displaced from the wellbore interface ([0021] – [0025]).
Claim 8. Jin renders obvious The physical modeling method of claim 7, wherein the displaced hydrocarbon and brine are collected and hydrocarbon and brine recovery versus time is determined ([0022]).  
Claim 9. Jin renders obvious The physical modeling method of claim 8, wherein effective permeability of the hydrocarbon is determined based on the determination of hydrocarbon and brine recovery versus time ([0021] – [0024]).
Claim 10. Jin discloses The physical modeling method of claim 1, wherein the saturated core plug is an aged saturated core plug ([0022]).


Allowable Subject Matter
Claims 4 and 6 contain allowable subject matter but are rejected under 35 U.S.C. § 112(b) and have a claim from which they depend that is rejected under 35 U.S.C. § 103.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystal J. Lee whose telephone number is (571)272-6242. The examiner can normally be reached M-F from 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CRYSTAL J. LEE/Primary Examiner, Art Unit 3674